Citation Nr: 1243924	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-35 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash other than service-connected chloracne.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1967, including service in Vietnam during the Vietnam era. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.

In a decision in January 2011, the Board denied service connection for hypertension and remanded the claims of service connection for posttraumatic stress disorder, a left knee disability, a skin rash other than service-connected chloracne, and hepatitis C for further development.

In a rating decision in August 2012, the RO granted service connection for posttraumatic stress disorder and assigned an initial rating of 70, and for degenerative joint disease of the left knee and assigned an initial rating of 10 percent, both effective from the date of receipt of the claims in June2004.  

As the claims of service connection for posttraumatic stress disorder and for left knee disability having been granted, the claims are no longer on appeal.

The claim of service connection for hepatitis C is REMANDED to the RO via the Appeals Management Center in Washington, D.C.







FINDING OF FACT

In correspondence in October 2012, prior to promulgation of a decision by the Board, the Veteran withdrew from appeal the claim of service connection for a skin rash other than service-connected chloracne.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for service connection for a skin rash other than service-connected chloracne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in August 2005, the RO denied service connection for a skin rash other than service-connected chloracne, which the Veteran appealed.  

In a written statement in October 2012, prior to promulgation of a Board decision, the Veteran stated that he wanted to drop the claim of service connection for a skin rash other than service-connected chloracne. 

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The Veteran's correspondence in October 2012 clearly evinces intent to withdraw from the appeal the claim for service connection for skin rash other than service-connected chloracne.  Consequently the Board does not have appellate jurisdiction over the matter.  38 U.S.C.A. § 7105. 






ORDER

The appeal of the claim of service connection for a skin rash other than service-connected chloracne is dismissed. 


REMAND

On the claim of service connection for hepatitis C, in accordance with the Board's remand in January 2011, the Veteran was afforded a VA examination in June 2011.  The VA examiner stated that he was unable to render an opinion without resorting to speculation on whether hepatitis C is related to the in-service risk factor for hepatitis, namely, sexual contact.   

The VA examiner stated that except for sexual contact during and after service there were no other potential causes for hepatitis.  The VA examiner excluded other potential risk factors such as IV drug use as the Veteran denied IV drug use and excluded exposure to blood, that is, contact with contaminated blood, in combat as the Veteran had not had open skin injuries  Also, the VA examiner considered that hepatitis was first diagnosed 19 years after service. 

When a VA medical examiner states no conclusion as to etiology can be reached without resorting to speculation, it must be clear, from the VA examiner's statement that all procurable and assembled data were considered.  When the record leaves the issue in doubt, it is the Board's duty to remand for further development.
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  








As it is unclear that the VA examiner's opinion considered all procurable and assembled data, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician, who has not previously rendered an opinion to address the following question: 

Considering accepted medical principles, pertaining to the history, manifestations, clinical course, and character of hepatitis C, including the rarity of sexual transmitted hepatitis C: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hepatitis C is related to sexual contact as evidence by treatment for gonorrhea during service? 

In formulating the opinion, the VA examiner is asked to consider that the standard "at least as likely as not" does not mean "within the realm of possibility," rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The VA examiner is also s asked to consider the following.  





In service: 

i).  There is inconclusive evidence as to other potential risk factors during service, namely, IV drug use or exposure to contaminated blood. 

ii).  During service the Veteran was treated for gonorrhea, diagnosed by laboratory testing, in November 1963, from December 1965 to January 1966, and from March 1967 to May 1967.   

iii).  In June and July of 1965, the Veteran complained constant right lower quadrant pain with cramping, guarding, and vomiting, but there was no evidence of an organ mass or tenderness.   Please comment on whether the symptoms were a manifestation of hepatitis.  

After service:

iv).  Prison records in 1972 show that the Veteran complained of abdominal pain.  In November 1979, history included gonorrhea and hepatitis.  In January 1986, history included persistent hepatitis and that the Veteran had briefly used intravenous drugs in Vietnam.  In December 2004, the Veteran had a positive HCV test.  

If, after a review of the record, an opinion is not possible without resort to speculation, please clarify whether causation cannot be determined because there are several potential causes, when the in-service sexual contact is not more likely than any other to cause hepatitis C and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record ,that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.

2.  After the above development requested has been completed, adjudicate the claim of service connection for hepatitis C. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


